                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 TCF INVENTORY FINANCE, INC.,

        Plaintiff,
                                                                  Case No. 1:19-cv-453
 v.
                                                                  HON. JANET T. NEFF
 GREAT LAKES OF WEST MICHIGAN LLC
 and CONNIE SUSAN CRAFT,

        Defendants.
 ____________________________/


                                          ORDER

       This is a civil action. Plaintiff filed a Motion for Default Judgment Against Defendants

(ECF No. 41). The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on October 28, 2019, recommending that the motion be granted and that default

judgment be entered against Defendants. The Report and Recommendation was duly served. No

objections have been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 48) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Default Judgment Against Defendants

(ECF No. 41) is GRANTED for the reasons stated in the Report and Recommendation.

       A Default Judgment will issue.



Dated: November 15, 2019                                    /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
